Citation Nr: 0200671	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for skin cancer diagnosed 
as basal cell carcinoma and squamous cell carcinoma, claimed 
as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision that 
denied the veteran's claim for service connection for a skin 
disability, claimed as secondary to exposure to ionizing 
radiation.  He responded with a March 2001 notice of 
disagreement, and was sent a June 2001 Statement of the Case.  
In July 2001, he filed a VA Form 9, Appeal to the Board of 
Veterans' Appeals, as a substantive appeal; at that time, he 
requested a hearing before a Member of the Board.  In 
November 2001, the veteran participated in a videoconference 
hearing before the undersigned Board Member.


FINDINGS OF FACT

1. The appellant participated in atmospheric nuclear testing 
as part of Operation PLUMBBOB in July 1957.

2. The Defense Threat Reduction Agency estimates that the 
appellant was exposed to a skin dose of ionizing radiation of 
no greater than 1.7 rem during service.

3. There is no medical evidence that the veteran had skin 
cancer in service or for many years thereafter.

4.  The earliest medical evidence of any skin cancer are VA 
medical treatment records dated in November 1999 which 
confirm the presence of squamous cell and basil cell 
carcinoma; a May 2000 report from a VA physician refers to a 
history of testing and treatments for skin cancer from 
November 1997.  

5.  While the records includes VA medical opinions that 
suggest a possible nexus between current skin cancers and the 
veteran's reported in-service radiation exposure, in February 
2001, the Chief Public Health and Environmental Hazards 
Officer for VA provided an opinion, based on the official 
radiation dosage assessment, that it is unlikely that the 
veteran's multiple squamous and basil cell skin cancers can 
be attributed to exposure to ionizing radiation in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for skin 
cancer diagnosed as squamous cell carcinoma and basil cell 
carcinoma, claimed as due to ionizing radiation exposure, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a skin disability.  Likewise, 
no medical records immediately subsequent to service contain 
a diagnosis of any skin disability.  

VA medical treatment records from November 1999 confirm the 
presence of squamous cell and basil cell carcinoma.  These 
cancerous growths were found on his arms, face, and back.  In 
a May 2000 VA treatment note, Dr. D.P., M.D., stated that 
"radiation is a known cause of these lesions."  

In January 2000, the veteran filed a claim for service 
connection for skin cancer.  

In support of his claim, the veteran submitted several 
medical opinion statements regarding the etiology of his skin 
cancer.  Dr. M.L, M.D., a VA physician, wrote in an April 
2000 statement that the veteran's carcinoma "may be related 
to exposure to radiation in the Atomic Bomb tests in the 
past."  Additionally, in a May 2000 statement, Dr. M.K., 
M.D., a VA physician, offered that ionizing radiation can 
increase the risks for skin cancer, and that, thus, there is 
a "strong possibility that [the veteran's] recurrent skin 
cancers were due to [his] past exposure to ionizing 
radiation," based on the veteran's reported history.  

The veteran completed and returned a radiation exposure 
questionnaire in May 2000.  He wrote that in July 1957, he 
was ordered to occupy a trench 5700 yards from an atomic bomb 
blast site as part of Operation PLUMBBOB.  Subsequent to 
service, he had no history of extended sun exposure, and no 
family history of cancer.  He was never given a radiation 
exposure badge to wear during the test, and one to one and 
one half-hour after the blast, he and the other soldiers were 
taken by truck to the blast site.  He remembers feeling a 
tremendous heat wave, and feeling the earth shake.  

In response to the veteran's claim, the RO sent a request for 
a dosage estimate to the Defense Threat Reduction Agency 
(DTRA).  The DTRA responded in September 2000 with a 
statement confirming the veteran's presence at the atomic 
testing site, and a dosage estimate.  A probable dose of .671 
rem, with an upper bound of 1.0 rem, was estimated, with skin 
doses estimated in the 1.2-1.7 rem range.  Based on this 
information, Dr. S.H.M., M.D., the Chief Public Health and 
Environmental Hazards Officer for VA, concluded that it was 
"unlikely that the veteran's multiple squamous and basal 
cell skin cancers can be attributed to exposure to ionizing 
radiation in service."  

A March 2001 rating decision denied the veteran's claim for 
service connection for skin cancer.  He responded with a 
March 2001 notice of disagreement, and was sent a June 2001 
Statement of the Case.  In July 2001, he perfected his appeal 
with the filing of a VA Form 9, on which he requested a 
hearing before a Member of the Board.  

The veteran testified, via videoconference technology, before 
the undersigned Board Member in November 2001.  He stated 
that during service, he was assigned to occupy a trench 5700 
feet from ground zero of an atmospheric nuclear detonation.  
He indicated that several minutes after the blast, he marched 
toward the blast site, and felt tremendous heat radiating 
from the ground.  He also reported that, many years after 
service, he was diagnosed with skin cancer, which he feels is 
secondary to his radiation exposure during service.  

II. Legal Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107) (West Supp. 2001)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  Except as otherwise provided, these 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the Board finds that the requirements of the law 
have essentially been satisfied.  In this regard, the Board 
notes that by virtue of the June 2001 Statement of the Case, 
the veteran and his representative have been advised of the 
laws and regulations governing the claim, and, hence, have 
been given notice of the information and evidence necessary 
to substantiate the claim.  Moreover, pertinent medical 
record, a dosage estimate of the veteran's in-service 
radiation exposure, and a medical opinion provided on behalf 
of the Under Secretary for Benefits, have been obtained and 
associated with the claims file.  Furthermore, the veteran 
has presented his assertions at a hearing on appeal, and he 
has not identified any outstanding, existing evidence that is 
necessary for adjudication of the issues on appeal.  Hence, 
the claim is ready to be considered on the merits.  

The veteran seeks service connection for squamous and basil 
cell carcinomas, which he contends are the result of his 
exposure to ionizing radiation during service.  

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  For certain 
chronic diseases, including malignant tumors, service 
connection shall be granted although not otherwise 
established as incurred in service if manifested to a 
compensable degree within 1 year after service.  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

In this case, the veteran's service medical records are 
negative for evidence of any form of carcinoma, and the post-
service medical records do not reveal the presence of any 
skin disorder until many years after service; the veteran 
does not dispute these facts.  Indeed, the earliest medical 
evidence of any skin cancer are VA medical treatment records, 
dated in November 1999, which confirm the presence of 
squamous cell and basil cell carcinoma; a May 2000 report 
from a VA physician refers to a history of testing and 
treatments for skin cancer from November 1997.  Hence, there 
is no basis for a grant of service connection, on a direct 
service incurrence basis, for a chronic disability manifested 
in service or, on a presumptive basis, for malignant tumors 
manifested within one year of the veteran's discharge from 
active service.  

As regards the veteran's specific claim that his skin cancer 
is the result of in-service radiation exposure, the Board 
notes that such a claim may be demonstrated by three 
alternative methods.  First, if veteran exposed to radiation 
during active service later develops one of the diseases a 
listed in 38 C.F.R. § 3.3.09(d), a rebuttable presumption of 
service connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  
The diseases listed in 38 C.F.R. 3.309(d) are ones in which 
the VA Secretary has determined that a positive association 
with radiation exposure exists.  Second, service connection 
may be established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Under Secretary of Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service.  Third, service connection may 
be established by competent evidence establishing the 
existence of a medical nexus between the claimed condition 
and exposure to ionizing radiation during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  See also 
Hardin v. West, 11 Vet. App. 74, 77 (1998), citing to Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997); Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).

Turning to the question of the veteran's entitlement to 
presumptive service connection based on exposure to ionizing 
radiation, the Board notes that the diseases specific to 
"radiation-exposed veterans", including certain forms of 
cancers, that are listed under 38 C.F.R. § 3.309(d) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
atmospheric nuclear testing.  38 C.F.R. § 3.309(d)(3)(iv)(K) 
(2001).  In this case, the veteran's military records support 
the appellant's contentions that he was onsite as part of the 
HOOD test during Operation PLUMBBOB.  Hence, he is recognized 
as having participated in atmospheric nuclear testing (see 
38 C.F.R. § 3.311(b)(1)(i) (2001)), and may be considered a 
"radiation exposed" veteran for service connection 
purposes.  However, as neither squamous cell carcinoma nor 
basil cell carcinoma is listed under 38 C.F.R. § 3.309(d) 
(2001), a rebuttable presumption of service connection does 
not arise.  

Skin cancer is, however, listed under 38 C.F.R. 
§ 3.311(b)(2)(vii) (2001) as among the "radiogenic" 
diseases, found 5 years or more after service in an ionizing 
radiation exposed veteran, which may be medically related to 
such exposure.  As indicated above, a grant of service 
connection for a "radiogenic" disease may be established if 
the VA Under Secretary for Benefits determines that such 
disease is, in fact, related to a particular veteran's 
exposure to ionizing radiation exposure while in service.  

To accomplish the additional development needed for 
adjudicating claims involving "radiogenic" diseases, to 
include skin cancer, under 38 C.F.R. § 3.311, the RO 
forwarded the claims file to the VA Under Secretary for 
Benefits.  In a February 2001 opinion, Dr. S.H.M., a medical 
doctor and, in her capacity as Chief Public Health and 
Environmental Hazards Officer, a representative of the VA 
Under Secretary for Benefits, generally noted that an 
increased risk for basal cell cancer (but not squamous cell 
cancer) has been seen in atomic bomb survivors.  Specific to 
the facts of the veteran's case, however, Dr. S.H.M. 
determined that, based on the veteran's low level of exposure 
to ionizing radiation while in service, estimated as no 
higher than 1.7 rem of skin exposure , it was "unlikely" 
that his skin cancer was the result of such exposure. 

The Board notes the record includes several earlier opinions 
that, in contrast to Dr. S.H.M.'s opinion, suggest that his 
skin cancer is the result of in-service radiation exposure.  
Dr. M.L wrote in April 2000 that the veteran's carcinoma 
"may be related to exposure to radiation in the Atomic Bomb 
tests in the past."  In May 2000, Dr. M.K. stated that 
ionizing radiation can increase the risks for skin cancer and 
thus, there is a "strong possibility that [the veteran's] 
recurrent skin cancers were due to [his] past exposure to 
ionizing radiation," based on the veteran's reported 
history.  Finally, in a May 2000 VA treatment note, Dr. D.P. 
stated that "radiation is a known cause of these lesions."  
The veteran's representative has, essentially, argued that 
these opinions represent a difference of opinion, and implies 
that such opinions should place the matter in "relative 
equipoise" for service connection purposes.  

The Board points out, however, that an evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

In the present case, the Board finds the opinion of Dr. 
S.H.M., who concluded that it was "unlikely" that the 
veteran's skin cancer was the result of radiation exposure 
during service, is the most probative medical evidence on 
this point.  While Drs. M.L., M.K., and D.P. are all 
doubtlessly competent physicians who had opportunity to 
personally examination the veteran, their opinions clearly 
were rendered before the DTRA provided the veteran's 
radiation dosage estimate in September 2000.  Thus, those 
opinions were based only on the veteran's recitation of 
pertinent history, and each examiner's speculation, without 
any accurate, official information regarding his in-service 
radiation exposure.  The weight of a medical opinion is 
diminished where that opinion is based on an inaccurate 
factual premise or an examination of limited scope.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Dr. S.H.M. is the only physician of record to have 
reviewed the DTRA's dosage estimate, and thus is the only 
physician to have taken into consideration this veteran's 
official estimate of radiation exposure in rendering her 
opinion.  By contrast, the other doctors whose opinions have 
been offered in support of the claim did not have such 
information, and hence, could only speculate as to the 
veteran's likely radiation exposure.  Thus, the Board is 
unable to find these medical opinions decisive, or even as 
equally persuasive as Dr. S.H.M.'s opinion, on the central 
question underlying the claim for service connection.  

[Parenthetically, the Board notes that, contrary to the 
representative's suggestions that the veteran's actual 
radiation exposure is unknown, the dose assessment provided 
by the Department of Defense in this case is, by, regulation, 
an appropriate basis for the opinion obtained from the Under 
Secretary of Benefits where, as here, the veteran's radiation 
exposure occurred during atmospheric nuclear weapons test 
participation.  See 38 C.F.R. § 3.311(a)(1) and (2) (2001).  
Moreover, while the regulation provides for referral to an 
independent expert to reconcile a material difference in dose 
data obtained, here, no dose assessment other than that 
obtained from DTRA has been provided (see 38 C.F.R. 
§ 3.311(a)(3)), and neither the veteran nor his 
representative has otherwise established a basis for seeking 
further medical opinion in this case.]

As a final point, the Board emphasizes that the veteran's 
assertions as to an etiological relationship between his skin 
cancer and ionizing radiation exposure during service provide 
no probative support for his claim.  As a layperson without 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiological relationship between his skin cancer and an 
injury or disease during active service, to include his 
exposure to ionizing radiation therein.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Under the circumstances of the case, the Board must conclude 
that the criteria for a grant of service connection for skin 
cancer-specifically, squamous and basil cell carcinomas-
claimed as a result of exposure to ionizing radiation in 
service, are not met, and that the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for skin cancer, diagnosed as squamous 
cell carcinoma and basil cell carcinoma, claimed as due to 
ionizing radiation exposure, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

